Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (Claims 1-9, 12, and 14) in the reply filed on September 2, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement of Group II (Claim 10), the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election with traverse of Group I in the reply filed on September 2, 2022 is acknowledged.  The traversal is on the ground(s) that “Groups I and III are strongly interconnected with each other, in the [sic] concerns the prediction and Group III concerns the training of such prediction.  Therefore they are directed to overarching uniform subject matter, and both are necessary for Applicant to obtain an adequate scope of protection” (Remarks 2) .  This is not found persuasive because the Applicant must include specific reasons why it believes the restriction requirement is in error.  Although both groups may be “interconnected with each other” the Applicant has still claimed distinct inventions requiring a different field of search.  It is not clear how the incorporation of two distinct inventions in the same application is “necessary for Applicant to obtain an adequate scope of protection.”  Accordingly, the traversal is not persuasive.  
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to because Fig. 8b contains a blank box with no reference numeral or content between 875 and 885 (Fig. 8b reproduced below).  


    PNG
    media_image1.png
    649
    230
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities:  
As per claim 7, Applicant begins the claim as “A prediction device” which appears as though the claim should begin with “The”.  The introductory article and dependency upon claim 4 render it unclear if this intended as a new independent claim or a typographical error. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
 Such claim limitation(s) is/are: 
“signal interface” in claim 1.  
“vehicle signal interface” in claim 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitations “signal interface” and “vehicle signal interface” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1, 9, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter whichhe inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 9, 12, and 14, Applicant recites “predict a position of a pedestrian for which no position information is currently available”.  This limitation is indefinite as it is unclear if this pedestrian is one for which sensor information including at least position and orientation information has been already identified.  As such, the Applicant could be claiming that a known pedestrian does not have any current information associated therewith or that there could be pedestrian which was hitherto unknown of which both past and current information is unknown.  Accordingly, the scope of this limitation is indefinite.
As per claim 9, Applicant recites “from a position of a pedestrian” of which it is unclear if a new pedestrian is being introduced or if this pedestrian is one of those recited in claim 1.  Accordingly, the scope of this limitation is indefinite.

Claim 5 recites the limitation "the discrete variable".  There is insufficient antecedent basis for this limitation in the claim.


Claims 2-9 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(b) supra.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

As per claims 1, the closest available prior art does not teach or disclose:  “ a signal interface configured to obtain a sensor signal from a sensor system, the sensor signal including at least position and orientation information of one or more pedestrians in the environment; a memory configured to store a probability distribution for multiple latent variables indicating one or more states of the one or more pedestrians, the prediction device modelling each pedestrian as a state including multiple latent variables; and a processor system configured to iteratively: (i) advance the probability distribution of the multiple latent variables to a next time step, the advancing including applying a trained probabilistic interaction model which models conditional independencies among the latent variables, and (ii) update the advanced probability distribution in dependence on at least the position and orientation information of the one or more pedestrians obtained from the sensor signal, and configured to predict a position of a pedestrian for which no position information is currently available from the sensor system from the probability distribution of the multiple latent variables.”

As per claims 12, the closest available prior art does not teach or disclose:  “obtaining a sensor signal from a sensor system, the sensor signal including at least position and orientation information of one or more pedestrians in the environment; storing a probability distribution for multiple latent variables indicating one or more states of the one or more pedestrians, each pedestrian being modeled as a state comprising multiple latent variables; advancing the probability distribution of the multiple latent variables to a next time step, the advancing including applying a trained probabilistic interaction model which models conditional independencies among the latent variables, and updating the advanced probability distribution in dependence on at least the position and orientation information of the one or more pedestrians obtained from the sensor signal; and   predicting a position of a pedestrian for which no position information is currently available from the sensor system from the probability distribution of the multiple latent variables.”

As per claims 14, the closest available prior art does not teach or disclose:  “obtaining a sensor signal from a sensor system, the sensor signal including at least position and orientation information of one or more pedestrians in the environment; storing a probability distribution for multiple latent variables indicating one or more states of the one or more pedestrians, each pedestrian being modeled as a state comprising multiple latent variables; advancing the probability distribution of the multiple latent variables to a next time step, the advancing including applying a trained probabilistic interaction model which models conditional independencies among the latent variables, and updating the advanced probability distribution in dependence on at least the position and orientation information of the one or more pedestrians obtained from the sensor signal; and predicting a position of a pedestrian for which no position information is currently available from the sensor system from the probability distribution of the multiple latent variables.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-9, 12, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner emphasizes that the claims are analyzed as a whole and this statement of reasons for allowance should not be construed as indicating that particular limitations by themselves would be allowable.  Additionally, it must be noted that amendments to any of the pending claims including those intended to remedy the rejections supra may alter the scope of the claims which have had subject matter indicated as allowable.  As such, future amendments may alter the scope and nature if the subject matter and thus the interpretation of it.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663